DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 18 May 2020. Therefore, Priority date of 30 April 2019 is given.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9 June 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For Claim 1, which recites, “1. A method comprising: 
receiving a plurality of log files from one or more subsystems of a system, wherein each log file includes a plurality of log lines associated with one or more events in the system, each line from the plurality of log lines comprising at least one of a timestamp and a process identifier; 
generating a respective log line signature for each log line from the plurality of log lines of a corresponding log file from the plurality of log files; 
converting each log line signature associated with each log line from the plurality of log lines of a corresponding log file to a dimensional vector; 
generating a log file vector for a corresponding log file, based on a plurality of a dimensional vectors associated with the plurality of log lines of the corresponding log file, wherein an angle between a first dimensional vector from the plurality of dimensional vectors and a second dimensional vector from the plurality of dimensional vectors is indicative of a relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector; and 
identifying one or more subsystems associated with each log file, based on the log file vector associated with the corresponding log file and a classification model.”
(Step 1) The claim recites “A method comprising…” as drafted, is a method (process), which is a statutory category of invention.
(Step 2A-Prong One) The limitation of 
“generating a respective log line signature for each log line from the plurality of log lines of a corresponding log file from the plurality of log files; 
converting each log line signature associated with each log line from the 
generating a log file vector for a corresponding log file, based on a plurality of a dimensional vectors associated with the plurality of log lines of the corresponding log file, wherein an angle between a first dimensional vector from the plurality of dimensional vectors and a second dimensional vector from the plurality of dimensional vectors is indicative of a relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector; and 
identifying one or more subsystems associated with each log file, based on the log file vector associated with the corresponding log file and a classification model,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “subsystems” and “system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “subsystems” and “system” language, “generating,” “converting,” “generating” and “identifying,” in the context of this claim encompasses the user manually generating a respective log line signature for each log line from the plurality of log lines of a corresponding log file from the plurality of log files; 
converting each log line signature associated with each log line from the plurality of log lines of a corresponding log file to a dimensional vector; 
generating a log file vector for a corresponding log file, based on a plurality of a dimensional vectors associated with the plurality of log lines of the corresponding log file, wherein an angle between a first dimensional vector from the plurality of 
identifying one or more subsystems associated with each log file, based on the log file vector associated with the corresponding log file and a classification model in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, the limitations “converting each log line signature associated with each log line from the plurality of log lines of a corresponding log file to a dimensional vector; 
generating a log file vector for a corresponding log file, based on a plurality of a dimensional vectors associated with the plurality of log lines of the corresponding log file, wherein an angle between a first dimensional vector from the plurality of dimensional vectors and a second dimensional vector from the plurality of dimensional vectors is indicative of a relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector;”  also fells in the grouping of “Mathematical Concepts” (e.g. computing/calculating vectors and determine vector similarity). Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical 
In particular, the claim recites additional element – using “subsystems” and “system” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “receiving a plurality of log files from one or more subsystems of a system, wherein each log file includes a plurality of log lines associated with one or more events in the system, each line from the plurality of log lines comprising at least one of a timestamp and a process identifier,” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “subsystems” and “system” to perform “receiving,” “generating,” “converting,” “generating” and “identifying,” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “receiving” is not sufficient to amount to significantly more receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)…”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 2, which recites “wherein each log file from the plurality of log files is generated by extracting one or more log lines of each process log file from a plurality of process log files based on one or more of one or more corresponding systems tokens, timestamp and process identifier of each log line in the process log files.” Which further narrowing step generating log files, therefore, 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “subsystems” and “system” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
generated by extracting one or more log lines of each process log file from a plurality of process log files based on one or more of one or more corresponding systems tokens, timestamp and process identifier of each log line in the process log files,” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “v. Consulting and updating an activity log, Ultramercial,”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “subsystems” and “system” to perform “receiving,” “generating,” “converting,” “generating” and “identifying,” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “generated” is not sufficient to amount to significantly more than the judicial exception because “generated” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “ii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)…”
Thus, the limitation does not amount to significantly more. Even when considered 
For claim 3, which recites “wherein generating a respective log line signature for each log line from the plurality of log lines of a corresponding log file comprises hashing each log line using a predetermined hash function.”
(Step 2A-Prong One) The limitation of “wherein generating a respective log line signature for each log line from the plurality of log lines of a corresponding log file comprises hashing each log line using a predetermined hash function” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “subsystems” and “system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “subsystems” and “system” language, “generating…hashing…,” in the context of this claim encompasses the user manually generating a respective log line signature for each log line from the plurality of log lines of a corresponding log file comprises hashing each log line using a predetermined hash function in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, the limitation “wherein generating a respective log line signature for each log line from the plurality of log lines of a corresponding log file comprises hashing each log line using a predetermined hash function” also fells in the grouping of Mathematical Concepts” (e.g. computing/calculating hashes with hash function). Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “subsystems” and “system” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “subsystems” and “system” to perform “generating…hashing…,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
For claim 4, which recites “wherein the relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector, indicative of one of a contextual similarity and a textual similarity between the first log line and the second log line.”
(Step 2A-Prong One) The limitation of “wherein the relationship between a first log line associated with the first dimensional vector and a second log line associated subsystems” and “system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “subsystems” and “system” language, “wherein the relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector, indicative of one of a contextual similarity and a textual similarity between the first log line and the second log line” in the context of this claim encompasses the user manually wherein the relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector, indicative of one of a contextual similarity and a textual similarity between the first log line and the second log line in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “subsystems” and “system” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “subsystems” and “system” to perform “wherein the relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector, indicative of one of a contextual similarity and a textual similarity between the first log line and the second log line,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
For claim 5, which recites “wherein the method further comprises removing of a plurality of predefined words associated with the system from each log line from each log file from the plurality of log files.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
Further, the claim recites additional element – “wherein the method further comprises removing of a plurality of predefined words associated with the system from each log line from each log file from the plurality of log files,” where merely describes how to generally “apply” the concept of extracting/analyzing data (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” MPEP 2106.04(a)(2)(III)(C)(3) “Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform extracting/analyzing. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The other additional element, “removing” step is Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of extracting/analyzing. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP 2106.04(a)(2)(III)(C)(3) “Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more).
For claim 6, which recites “wherein generating a log file vector for a corresponding log file, from a plurality of a dimensional vectors comprises calculating a mean vector from the plurality of dimensional vectors.”
(Step 2A-Prong One) The limitation of “generating a log file vector for a corresponding log file, from a plurality of a dimensional vectors comprises calculating a mean vector from the plurality of dimensional vectors” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “subsystems” and “system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “subsystems” and “system” language, “calculating” in the context of this claim encompasses the user manually generating a log file vector for a corresponding log file, from a plurality of a dimensional vectors comprises calculating a mean vector from the plurality of  in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, the limitations “wherein generating a log file vector for a corresponding log file, from a plurality of a dimensional vectors comprises calculating a mean vector from the plurality of dimensional vectors;” also fells in the grouping of “Mathematical Concepts” (e.g. computing/calculating mean vectors). Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “subsystems” and “system” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “subsystems” and “system” to perform “calculating” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer 

For claim 7, which recites “wherein the system is a storage system, wherein one or more of the subsystems of the storage system are deployed in a remote site.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
Further, the claim recites additional element – “wherein the system is a storage system, wherein one or more of the subsystems of the storage system are deployed in a remote site,” are Field of Use and Technological Environment (MPEP 2106.04(a)(2)(III)(C)(2) “Performing a mental process in a computer environment…the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network…”  MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,” and “x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc.”). Employing generic computer functions to cannot integrate a judicial exception into a practical application.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The additional element, “wherein the system is a storage system, wherein one or more of the subsystems of the storage system are deployed in a remote site” are Field of Use and Technological Environment in conjunction with the abstract idea (MPEP 2106.04(a)(2)(III)(C)(2) “Performing a mental process in a computer environment…the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network…”  MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,” and “x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc.”). Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
For claim 8, which recites 
“receiving a plurality of training log files of a system, wherein each training log file is associated with historic operations of a subsystem from one or more subsystems of the system; 
generating a respective log line signature for each log line from the plurality of log lines of a corresponding training log file from the plurality of training log files; 
converting each log line signature from a plurality of log line signatures associated with each log line from the plurality of log lines of a corresponding training log file to a dimensional vector;
generating a training log file vector for a corresponding training log file, based on a plurality of a dimensional vectors associated with the plurality of log lines of the corresponding training log file, wherein an angle between a first dimensional vector from the plurality of dimensional vectors and a second dimensional vector from the plurality of dimensional vectors is indicative of a relationship between first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector; and 
training a classification model based on the training log file vector associated 
(Step 2A-Prong One) The limitation of 
“generating a respective log line signature for each log line from the plurality of log lines of a corresponding training log file from the plurality of training log files; 
converting each log line signature from a plurality of log line signatures associated with each log line from the plurality of log lines of a corresponding training log file to a dimensional vector;
generating a training log file vector for a corresponding training log file, based on a plurality of a dimensional vectors associated with the plurality of log lines of the corresponding training log file, wherein an angle between a first dimensional vector from the plurality of dimensional vectors and a second dimensional vector from the plurality of dimensional vectors is indicative of a relationship between first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector; and 
training a classification model based on the training log file vector associated with the corresponding log file and corresponding subsystem associated with the corresponding training log file,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “subsystems,” “system” and “classification model” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “subsystems,” “system” and “classification model” language, “generating,” “converting,” generating” and “training,” in the context of this claim encompasses the user manually generating a respective log line signature for each log line from the plurality of log lines of a corresponding training log file from the plurality of training log files; 
converting each log line signature from a plurality of log line signatures associated with each log line from the plurality of log lines of a corresponding training log file to a dimensional vector;
generating a training log file vector for a corresponding training log file, based on a plurality of a dimensional vectors associated with the plurality of log lines of the corresponding training log file, wherein an angle between a first dimensional vector from the plurality of dimensional vectors and a second dimensional vector from the plurality of dimensional vectors is indicative of a relationship between first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector; and 
training…based on the training log file vector associated with the corresponding log file and corresponding subsystem associated with the corresponding training log file in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, the limitations “converting each log line signature from a plurality of log line signatures associated with each log line from the plurality of log lines of a corresponding training log file to a dimensional vector;
generating a training log file vector for a corresponding training log file, based on Mathematical Concepts” (e.g. computing vector and determine vector similarity). Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “subsystems,” “system” and “classification model” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “receiving a plurality of training log files of a system, wherein each training log file is associated with historic operations of a subsystem from one or more subsystems of the system,” which is Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc”).
(Step 2B) The claim does not include additional elements that are sufficient to subsystems,” “system” and “classification model” to perform “receiving,” “generating,” “converting,” “generating” and “training,” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “receiving” is not sufficient to amount to significantly more than the judicial exception because “receiving” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)…”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 9, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
Additionally, claim 9 recites additionally limitation “A non-transitory machine-readable storage medium comprising instructions executable by at least one processor of a log classification controller to,” where the claim recites additional element – using “medium,” “processor” and “controller” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “medium,” “processor” and “controller” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
For claim 10, it is a medium claim having similar limitations as cited in claim 5. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 11, it is a medium claim having similar limitations as cited in claim 2. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 12, it is a medium claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 13, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 14, it is a medium claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 15, it is a medium claim having similar limitations as cited in claim 8. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 16, it is a system claim having similar limitations as cited in claims 1 and 8. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claims 1 and 8.
Further, Fu discloses newly added limitations “a plurality of log repositories comprising a plurality of logs, the plurality of log repositories connected to the plurality of subsystems, wherein each log repository containing one or more logs associated with at least one subsystem from the plurality of subsystems and wherein each log file includes a plurality of log lines associated with one or more events in the system, each log line from the plurality of log lines comprising at least one of a timestamp and a process identifier;” which is merely data (e.g. contents) and does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
Additionally, Fu discloses newly added limitations “a plurality of subsystems, each subsystem associated with one or more operations of the storage system;” and “a log classification controller comprising at least one processor and at least one non- transitory machine-readable storage medium comprising instructions executable by the at least one processor to,” where the claim recites additional element – using “controller.” “medium” and “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “controller.” “medium” and “processor” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
For claim 17, it is a system claim having similar limitations as cited in claim 5. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 18, it is a system claim having similar limitations as cited in claim 2. 
For claim 19, it is a system claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 3. 
For claim 20, it is a system claim having similar limitations as cited in claim 6. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 9, 12, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Pub. No.: US 20150089309, hereinafter Fu), in view of Wang et al. (U.S. Pub. No.: US 20200073741, hereinafter Wang), and further in view of Le et al. (U.S. Pub. No.: US 20180150554, hereinafter Le).
For claim 1, Fu discloses a method comprising: 
receiving a plurality of log files from one or more subsystems of a system, wherein each log file includes a plurality of log lines associated with one or more events in the system, each line from the plurality of log lines comprising at least one of a timestamp (Fu: paragraphs [0029]-[0030], “…computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer program instructions may also be stored in a computer readable medium…” paragraph [0038], “First, description is presented to the structure of a log file. FIG. 4 schematically illustrates a schematic view 400 of a log file according to one embodiment of the present invention. Note the log file has a semi-structured data structure, and FIG. 4 schematically illustrates only 4 lines of log. With reference to numeral 410, the header of each line of log may indicate collected timestamp information of the line of log, e.g., "07:23:22,221;" then, the portion denoted by numeral 420 is module information, representing a module that produces the line of log, e.g., "[D2-API]"; the portion denoted by a level to which the log belongs, e.g., "DEBUG;" the last portion 440 represents a log message, e.g., "Product Registration Forms" document set for bd01 object and qauser1 user and null interface is false (0.000 s)…” paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…”); 
generating a respective log line signature for each log line from the plurality of log lines of a corresponding log file from the plurality of log files (Fu: paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…” paragraph [0042], “…the log pattern is extracted by "line." In other words, one line of message may correspond to one log pattern…” paragraphs [0053]-]0056], “By processing the foregoing log file, two log patterns can be extracted: Pattern 1: Create <variable> for <variable> object; and Pattern 2: Delete <variable> for <variable> object. In this example, the log pattern of log messages M1, M3, M5 and M6 is Pattern 1, while the log pattern of log messages M2, M4, M7 and M8 is Pattern 2.” Where “a respective Pattern” (e.g. “Pattern 1” or “Pattern 2”) Paragraph [0100], “…a matching module configured to, with respect to a log file j among the multiple log files, match each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; a transforming module configured to transform the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and a first mapping module configured to map the sequence f.sub.j to an n-dimensional vector. Again, the tasks performed by the individual modules can be collectively and additionally performed by the mapping module...”); 
converting each log line signature associated with each log line from the plurality of log lines of a corresponding log file to a dimensional vector; generating a log file vector for a corresponding log file, based on a plurality of a dimensional vectors associated with the plurality of log lines of the corresponding log file (Fu: paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…” paragraph [0042], “…the log pattern is extracted by "line." In other words, one line of message may correspond to one log pattern…” paragraph [0058], “In step S506, map each of the multiple log files to an n-dimensional vector based on the pattern n-dimensional vector. Note since each line of log message in a log file corresponds to a log pattern, at this point mapping may be realized based on log patterns in the pattern repository.” Paragraph [0100], “…a matching module configured to, with respect to a log file j among the multiple log files, match each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; a transforming module configured to transform the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and a first mapping module configured to map the sequence f.sub.j to an n-dimensional vector. Again, the tasks performed by the individual modules can be collectively and additionally performed by the mapping module...”)
wherein an angle as in “wherein an angle between a first dimensional vector from the plurality of dimensional vectors and a second dimensional vector from the plurality of dimensional vectors is indicative of a relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector” (Fu: paragraph [0009], “…with respect to a log file j among the multiple log files, matching each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; transforming the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and mapping the sequence f.sub.j to an n-dimensional vector..”, Finally in step S508 cluster multiple n-dimensional vectors to which each of the multiple log files is mapped into at least one group, wherein each of the at least one group indicates one trouble/failure type associated with at least one system…” paragraph [0060], “Since each log file has been mapped to an n-dimensional vector in step S506, then the log files are clustered by clustering multiple n-dimensional vectors that correspond to the multiple log files in step S508. In addition, since each log file represents an instance of one trouble/failure, failures occurring in the system can be clustered by clustering the n-dimensional vectors, i.e., each group resulting from the clustering indicates one trouble type of the at least one system.”
Paragraph [0090], “When calculating the similarity between two n-dimensional vectors, the similarity is calculated by comparing the cosine similarity between the two n-dimensional vectors. For example, the cosine similarity between n-dimensional vectors [right arrow over (f)].sub.a and [right arrow over (f)].sub.b” 
WHERE “an angle” is broadly interpreted as “cosine” (e.g. “comparing the cosine similarity”)
Paragraph [0100], “…a matching module configured to, with respect to a log file j among the multiple log files, match each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; a transforming module configured to transform the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and a first mapping module configured to map the sequence f.sub.j to an n-dimensional vector. Again, the tasks performed by the individual modules can be collectively and additionally performed by the mapping module...” ); and 
identifying one or more subsystems associated with each log file, based on the log file vector associated with the corresponding log file and a classification model (Fu: paragraph [0059], “…Finally in step S508 cluster multiple n-dimensional vectors to which each of the multiple log files is mapped into at least one group, wherein each of the at least one group indicates one trouble/failure type associated with at least one system…” paragraph [0094], “…when receiving a new log file from a new failing system, a failure type of a log file having the highest log similarity with the new log file may be used as a failure type of the new failing system. In this manner, the most possible failure type of a failing system can be learned in advance, and then a technical engineer having the richest experience in handling such type of failure can be dispatched. Therefore, human and material costs can be saved, and technical engineers can bring their experience to the fullest extent in solving the failure/troubles.”)
However, Fu does not explicitly disclose a process identifier;

Wang discloses wherein an angle between a first dimensional vector from the plurality of dimensional vectors and a second dimensional vector from the plurality of dimensional vectors is indicative of a relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector (Wang: paragraph [0018], “Term analyzer 101 determines term characterization values for terms in the computer performance logs. The term characterization values may indicate the importance of the term within the overall collection of log terms. For example, term analyzer 101 may perform a Term Frequency-Inverse Document Frequency (TF-IDF) analysis on individual text terms to generate numeric importance values. Term analyzer 101 then generates vectors for the computer performance logs based on the characterization values. A vector indicates a sequence of characterization values for a sequence of log terms in a log line…Term analyzer 101 transfers the vectors for the log lines to vector analyzer 102.” Paragraph [0019], “Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair. vector analyzer 102 may perform a cosine similarity analysis on pairs of vectors to generate numerical sameness metrics for the vector pairs. Vector analyzer 102 transfers the numerical vector similarity scores to log aggregator 103”
WHERE “a first dimensional vector” and “a second dimensional vector” are broadly interpreted as “vectors for the log lines” and “on pairs of vectors” where “A vector indicates a sequence of characterization values for a sequence of log terms in a log line”
WHERE “an angle” is broadly interpreted as “cosine” (e.g. “a cosine similarity analysis on pairs of vectors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “ENHANCED IDENTIFICATION OF COMPUTER PERFORMANCE ANOMALIES BASED ON COMPUTER PERFORMANCE LOGS” as taught by Wang, because it would provide Fu’s method with the enhanced capability of “…Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair.” (Wang: paragraph [0019]) in order to “aggregates the same or similar computer performance logs into aggregated performance logs based on the vector similarity scores” (Wang: paragraph [0020]) and “…selects rare logs from these aggregated logs and obtains computer performance anomaly labels for the rare logs. The ” (Wang: paragraph [0005]).
However, Fu and Wang do not explicitly disclose a process identifier.
Le discloses a process identifier (Le: Paragraph [0024], “…A record of a log file includes a string, where the string comprises several substrings…a record in a log file may include substrings pertaining to the following entities: process name, process ID, module path, symbol status, checksum, and time stamp…” WHERE process identifier” is broadly interpreted as “thread identifiers”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “IDENTIFYING HEADER LINES AND COMMENT LINES IN LOG FILES” as taught by Le, because it would provide Fu’s method with the enhanced capability of “…identify, without user input, boundaries of records in the log file 108. To accomplish such task, the record identifier component 120 can analyze the portion of the log file 108 referenced above, and can build a model of the portion of the log file 108…” (Le: paragraph [0034]) and “…can analyze text in the seventh line and can compare the text with other lines in the log file…” (Le: paragraph [0042]) (e.g. to identify association between log entry and process based on process ID)
For claim 4, Fu, Wang and Le disclose the method as claimed in claim 1, wherein the relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector, indicative of one of a contextual similarity and a textual similarity between the first log line and the second log line (Fu: Paragraph [0090], “When calculating the similarity between two n-dimensional vectors, the similarity is calculated by comparing the cosine similarity between the two n-dimensional vectors. For example, the cosine similarity between n-dimensional vectors [right arrow over (f)].sub.a and [right arrow over (f)].sub.b”). 
Additionally, Wang also discloses wherein the relationship between a first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector, indicative of one of a contextual similarity and a textual similarity between the first log line and the second log line (Wang: paragraph [0018], “Term analyzer 101 determines term characterization values for terms in the computer performance logs. The term characterization values may indicate the importance of the term within the overall collection of log terms. For example, term analyzer 101 may perform a Term Frequency-Inverse Document Frequency (TF-IDF) analysis on individual text terms to generate numeric importance values. Term analyzer 101 then generates vectors for the computer performance logs based on the characterization values. A vector indicates a sequence of characterization values for a sequence of log terms in a log line…Term analyzer 101 transfers the vectors for the log lines to vector analyzer 102.” Paragraph [0019], “Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair. For example, vector analyzer 102 may perform a cosine similarity analysis on pairs of vectors to generate numerical sameness metrics for the vector pairs. Vector analyzer 102 transfers the numerical vector similarity scores to log aggregator 103”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “ENHANCED IDENTIFICATION OF COMPUTER PERFORMANCE ANOMALIES BASED ON COMPUTER PERFORMANCE LOGS” as taught by Wang, because it would provide Fu’s method with the enhanced capability of “…Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair.” (Wang: paragraph [0019]) in order to “aggregates the same or similar computer performance logs into aggregated performance logs based on the vector similarity scores” (Wang: paragraph [0020]) and “…selects rare logs from these aggregated logs and obtains computer performance anomaly labels for the rare logs. The computer circuitry matches new computer performance logs with ” (Wang: paragraph [0005]).
For claim 7, Fu, Wang and Le disclose the method as claimed in claim 1, wherein the system is a storage system, wherein one or more of the subsystems of the storage system are deployed in a remote site (Fu: paragraph [0005], “…through analysis a technical engineer A finds server system A has a memory leak and performs troubleshooting. Later, a server system B with the same model, which a customer B is using has a trouble, and a log file being recorded is B, when the server provider might dispatch another technical engineer B to tackle the problem” paragraph [0006], “…retrieves the failing system's historic logs…and determines server system B also has a memory leak…” Fig. 2 and Fig. 3 disclose logs are extracted from different systems)
Additionally, Wang also discloses the method as claimed in claim 1, wherein the system is a storage system, wherein one or more of the subsystems of the storage system are deployed in a remote site (Wang: paragraph [0009], “FIG. 4 illustrates distributed client and server circuitry to identify computer performance anomalies based on computer performance logs in an exemplary embodiment although the circuitry may vary in other embodiments.” paragraph [0016], “…detecting a new computer performance anomaly in a massive computer deployment is extremely difficult when the specific log text for that computer performance anomaly is still unknown. Advantageously, computer process massive amounts of unknown computer performance log text to learn and identify a multitude of different computer performance anomalies.” Paragraph [0043], “Server circuitry 404 receives…logs from client circuitry…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “ENHANCED IDENTIFICATION OF COMPUTER PERFORMANCE ANOMALIES BASED ON COMPUTER PERFORMANCE LOGS” as taught by Wang, because it would provide Fu’s method with the enhanced capability of “…Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair.” (Wang: paragraph [0019]) in order to “aggregates the same or similar computer performance logs into aggregated performance logs based on the vector similarity scores” (Wang: paragraph [0020]) and “…selects rare logs from these aggregated logs and obtains computer performance anomaly labels for the rare logs. The computer circuitry matches new computer performance logs with the rare logs to detect the labeled computer performance anomalies” (Wang: paragraph [0005]) in order to “distributed client and server circuitry to identify computer performance anomalies based on computer performance logs in an exemplary embodiment although the circuitry may vary in other embodiments” (Wang: 
For claim 8, Fu, Wang and Le disclose the method as claimed in claim 1, further comprising: 
receiving a plurality of training log files of a system, wherein each training log file is associated with historic operations of a subsystem from one or more subsystems of the system (Fu: paragraph [0005], “…through analysis a technical engineer A finds server system A has a memory leak and performs troubleshooting. Later, a server system B with the same model, which a customer B is using has a trouble, and a log file being recorded is B, when the server provider might dispatch another technical engineer B to tackle the problem” paragraph [0006], “…retrieves the failing system's historic logs…and determines server system B also has a memory leak…” paragraph [0007], “…it is desired that the technical solution can cluster existing historic log files into groups representing different failure types…upon receiving a new log file from another failing system, compare the new log file with historic log files in existing groups so as to categorize the new log file into a specific failure type…” paragraph [0038], “First, description is presented to the structure of a log file. FIG. 4 schematically illustrates a schematic view 400 of a log file according to one embodiment of the present invention. Note the log file has a semi-structured data structure, and FIG. 4 schematically illustrates only 4 lines of log. With reference to numeral 410, the header of each line of log may indicate collected timestamp information of the line of log, e.g., "07:23:22,221;" then, the portion denoted by numeral 420 is module information, representing a module that produces the line of log, e.g., "[D2-API]"; the portion denoted by numeral 430 is log level, representing a level to which the log belongs, e.g., "DEBUG;" the last portion 440 represents a log message, e.g., "Product Registration Forms" document set for bd01 object and qauser1 user and null interface is false (0.000 s)…” paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…” paragraph [0094], “…when receiving a new log file from a new failing system, a failure type of a log file having the highest log similarity with the new log file may be used as a failure type of the new failing system. In this manner, the most possible failure type of a failing system can be learned in advance, and then a technical engineer having the richest experience in handling such type of failure can be dispatched. Therefore, human and material costs can be saved, and technical engineers can bring their experience to the fullest extent in solving the failure/troubles.” Fig. 2 and Fig. 3 disclose subsystems and system.
WHERE “each training log file is associated with historic operations” is broadly interpreted as “retrieves the failing system's historic logs”
WHERE “training log file” is broadly interpreted as “historic log”
WHERE “training” is broadly interpreted as “learned” (e.g. “historic log files into groups representing different failure types…upon receiving a new log file from another failing system, compare the new log file with historic log files in existing groups so as to categorize the new log file into a specific failure type”)); 
generating a respective log line signature for each log line from the plurality of log lines of a corresponding training log file from the plurality of training log files (Fu: paragraph [0006], paragraph [0007], paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…” paragraph [0042], “…the log pattern is extracted by "line." In other words, one line of message may correspond to one log pattern…” paragraphs [0053]-]0056], “By processing the foregoing log file, two log patterns can be extracted: Pattern 1: Create <variable> for <variable> object; and Pattern 2: Delete <variable> for <variable> object. In this example, the log pattern of log messages M1, M3, M5 and M6 is Pattern 1, while the log pattern of log messages M2, M4, M7 and M8 is Pattern 2.” Where “a respective Pattern” (e.g. “Pattern 1” or “Pattern 2”) Paragraph [0100], “…a matching module configured to, with respect to a log file j among the multiple log files, match each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; a transforming module configured to transform the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and a first mapping module configured to map the sequence f.sub.j to an n-dimensional vector. Again, the tasks performed by the individual modules can be collectively and additionally performed by the mapping module...” paragraph [0094]); 
converting each log line signature from a plurality of log line signatures associated with each log line from the plurality of log lines of a corresponding training log file to a dimensional vector; generating a training log file vector for a corresponding training log file (Fu: paragraph [0006], paragraph [0007], paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…” paragraph [0042], “…the log pattern is extracted by "line." In other words, one line of message may correspond to one log pattern…” paragraph [0058], “In step S506, map each of the multiple log files to an n-dimensional vector based on the pattern repository. To n-dimensional vector. Note since each line of log message in a log file corresponds to a log pattern, at this point mapping may be realized based on log patterns in the pattern repository.” Paragraph [0100], “…a matching module configured to, with respect to a log file j among the multiple log files, match each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; a transforming module configured to transform the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and a first mapping module configured to map the sequence f.sub.j to an n-dimensional vector. Again, the tasks performed by the individual modules can be collectively and additionally performed by the mapping module...” paragraph [0094]); 
“based on a plurality of a dimensional vectors associated with the plurality of log lines of the corresponding training log file, wherein an angle” as in “based on a plurality of a dimensional vectors associated with the plurality of log lines of the corresponding training log file, wherein an angle based on a plurality of a dimensional vectors associated with the plurality of log lines of the corresponding training log file, wherein an angle between a first dimensional vector from the plurality of dimensional vectors and a second dimensional vector from the plurality of dimensional vectors is indicative of a relationship between first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector” (Fu: paragraph [0006], paragraph [0007], paragraph [0009], “…with respect to a log file j among each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; transforming the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and mapping the sequence f.sub.j to an n-dimensional vector..”, paragraph [0059], “…Finally in step S508 cluster multiple n-dimensional vectors to which each of the multiple log files is mapped into at least one group, wherein each of the at least one group indicates one trouble/failure type associated with at least one system…” paragraph [0060], “Since each log file has been mapped to an n-dimensional vector in step S506, then the log files are clustered by clustering multiple n-dimensional vectors that correspond to the multiple log files in step S508. In addition, since each log file represents an instance of one trouble/failure, failures occurring in the system can be clustered by clustering the n-dimensional vectors, i.e., each group resulting from the clustering indicates one trouble type of the at least one system.” Paragraph [0090], “When calculating the similarity between two n-dimensional vectors, the similarity is calculated by comparing the cosine similarity between the two n-dimensional vectors. For example, the cosine similarity between n-dimensional vectors [right arrow over (f)].sub.a and [right arrow over (f)].sub.b” 
WHERE “an angle” is broadly interpreted as “cosine” (e.g. “comparing the cosine similarity”)
Paragraph [0094], Paragraph [0100], “…a matching module configured to, with respect to a log file j among the multiple log files, match each line of log message k in the log file j to a corresponding log pattern p.sub.k in the pattern repository; a transforming module configured to transform the log file j into a sequence f.sub.j of the corresponding log pattern p.sub.k; and a first mapping module configured to map the sequence f.sub.j to an n-dimensional vector. Again, the tasks performed by the individual modules can be collectively and additionally performed by the mapping module...” )
training a classification model based on the training log file vector associated with the corresponding log file and corresponding subsystem associated with the corresponding training log file (Fu: paragraph [0006], paragraph [0007], paragraph [0059], “…Finally in step S508 cluster multiple n-dimensional vectors to which each of the multiple log files is mapped into at least one group, wherein each of the at least one group indicates one trouble/failure type associated with at least one system…” paragraph [0094], “…when receiving a new log file from a new failing system, a failure type of a log file having the highest log similarity with the new log file may be used as a failure type of the new failing system. In this manner, the most possible failure type of a failing system can be learned in advance, and then a technical engineer having the richest experience in handling such type of failure can be dispatched. Therefore, human and material costs can be saved, and technical engineers can bring their experience to the fullest extent in solving the failure/troubles.” paragraph [0094]).
However, Fu does not explicitly disclose based on a plurality of a dimensional vectors associated with the plurality of log lines of the corresponding training log file, wherein an angle between a first dimensional vector from the plurality of dimensional vectors and a second dimensional vector from the plurality of dimensional vectors is indicative of a relationship between first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector.
Wang discloses based on a plurality of a dimensional vectors associated with the plurality of log lines of the corresponding training log file, wherein an angle between a first dimensional vector from the plurality of dimensional vectors and a second dimensional vector from the plurality of dimensional vectors is indicative of a relationship between first log line associated with the first dimensional vector and a second log line associated with the second dimensional vector (Wang: paragraph [0018], “Term analyzer 101 determines term characterization values for terms in the computer performance logs. The term characterization values may indicate the importance of the term within the overall collection of log terms. For example, term analyzer 101 may perform a Term Frequency-Inverse Document Frequency (TF-IDF) analysis on individual text terms to generate generates vectors for the computer performance logs based on the characterization values. A vector indicates a sequence of characterization values for a sequence of log terms in a log line…Term analyzer 101 transfers the vectors for the log lines to vector analyzer 102.” Paragraph [0019], “Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair. For example, vector analyzer 102 may perform a cosine similarity analysis on pairs of vectors to generate numerical sameness metrics for the vector pairs. Vector analyzer 102 transfers the numerical vector similarity scores to log aggregator 103”
WHERE “a first dimensional vector” and “a second dimensional vector” are broadly interpreted as “vectors for the log lines” and “on pairs of vectors” where “A vector indicates a sequence of characterization values for a sequence of log terms in a log line”
WHERE “an angle” is broadly interpreted as “cosine” (e.g. “a cosine similarity analysis on pairs of vectors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “ENHANCED IDENTIFICATION OF COMPUTER PERFORMANCE ANOMALIES BASED ON COMPUTER PERFORMANCE ” as taught by Wang, because it would provide Fu’s method with the enhanced capability of “…Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair.” (Wang: paragraph [0019]) in order to “aggregates the same or similar computer performance logs into aggregated performance logs based on the vector similarity scores” (Wang: paragraph [0020]) and “…selects rare logs from these aggregated logs and obtains computer performance anomaly labels for the rare logs. The computer circuitry matches new computer performance logs with the rare logs to detect the labeled computer performance anomalies” (Wang: paragraph [0005]).
For claim 9, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
Additionally, Fu discloses additionally limitation “A non-transitory machine-readable storage medium comprising instructions executable by at least one processor of a log classification controller to:” (Fu: paragraphs [0029]-[0030], “…computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, red in a computer readable medium…”)
For claim 12, it is a medium claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 15, it is a medium claim having similar limitations as cited in claim 8. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 16, it is a system claim having similar limitations as cited in claims 1 and 8. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claims 1 and 8.
Additionally, Fu discloses newly added limitations A storage system, comprising: a plurality of subsystems, each subsystem associated with one or more operations of the storage system (Fu: paragraph [0005], “…through analysis a technical engineer A finds server system A has a memory leak and performs troubleshooting. Later, a server system B with the same model, which a customer B is using has a trouble, and a log file being recorded is B, when the server provider might dispatch another technical engineer B to tackle the problem” paragraph [0006], “…retrieves the failing system's historic logs…and determines server system B also has a memory leak…” Fig. 2 and Fig. 3 disclose logs are 
a plurality of log repositories comprising a plurality of logs, the plurality of log repositories connected to the plurality of subsystems, wherein each log repository containing one or more logs associated with at least one subsystem from the plurality of subsystems and wherein each log file includes a plurality of log lines associated with one or more events in the system, each log line from the plurality of log lines comprising at least one of a timestamp and a process identifier (Fu: paragraph [0032], “As illustrated in FIG. 2, logs of systems 1 210, 2 212 and N 214 correspond to logs 1 230, 2 232 and N 234, respectively, and when the system has a trouble or has encountered a failure, data related to the trouble (hereinafter also referring to a failure) are recorded in a corresponding log. For example, when systems at different customers have troubles, a provider of the systems usually dispatches different engineers to tackle the troubles. At this point, an engineer 1 220 is dispatched to analyze log 1 230 and performs troubleshooting in system 1 210, an engineer 2 222 is dispatched to analyze log 2 232 and performs troubleshooting in system 2 212, etc.” paragraph [0035], “…the log files may come from the same or different systems…” paragraph [0038], “First, description is presented to the structure of a log file. FIG. 4 schematically illustrates a schematic view 400 of a log file according to one embodiment of the present invention. Note the log file has a semi-structured data structure, and FIG. 4 schematically illustrates only 4 lines of log. With reference to timestamp information of the line of log, e.g., "07:23:22,221;" then, the portion denoted by numeral 420 is module information, representing a module that produces the line of log, e.g., "[D2-API]"; the portion denoted by numeral 430 is log level, representing a level to which the log belongs, e.g., "DEBUG;" the last portion 440 represents a log message, e.g., "Product Registration Forms" document set for bd01 object and qauser1 user and null interface is false (0.000 s)…” paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…”);
a log classification controller comprising at least one processor and at least one non- transitory machine-readable storage medium comprising instructions executable by the at least one processor to (Fu: paragraph [0007], “…can cluster existing historic log files into groups representing different failure types (such as processor failure, memory leak, etc.)…” paragraphs [0029]-[0030], “…computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer program instructions may also be stored in a computer readable medium…”):
Additionally, Wang also discloses a plurality of subsystems, each subsystem associated with one or more operations of the storage system (Wang: paragraph [0009], “FIG. 4 illustrates distributed client and server circuitry to identify computer performance anomalies based on computer performance logs in an exemplary embodiment although the circuitry may vary in other embodiments.” paragraph [0016], “…detecting a new computer performance anomaly in a massive computer deployment is extremely difficult when the specific log text for that computer performance anomaly is still unknown. Advantageously, computer circuitry 100 can be configured to process massive amounts of unknown computer performance log text to learn and identify a multitude of different computer performance anomalies.” Paragraph [0043], “Server circuitry 404 receives…logs from client circuitry…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “ENHANCED IDENTIFICATION OF COMPUTER PERFORMANCE ANOMALIES BASED ON COMPUTER PERFORMANCE ” as taught by Wang, because it would provide Fu’s method with the enhanced capability of “…Vector analyzer 102 determines vector similarity scores for the vectors. The vector similarity scores indicate the sameness of the corresponding the characterization values in a vector pair.” (Wang: paragraph [0019]) in order to “aggregates the same or similar computer performance logs into aggregated performance logs based on the vector similarity scores” (Wang: paragraph [0020]) and “…selects rare logs from these aggregated logs and obtains computer performance anomaly labels for the rare logs. The computer circuitry matches new computer performance logs with the rare logs to detect the labeled computer performance anomalies” (Wang: paragraph [0005]) in order to “distributed client and server circuitry to identify computer performance anomalies based on computer performance logs in an exemplary embodiment although the circuitry may vary in other embodiments” (Wang: paragraph [0009]).

Claims 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Pub. No.: US 20150089309, hereinafter Fu), in view of Wang et al. (U.S. Pub. No.: US 20200073741, hereinafter Wang), and further in view of Le et al. (U.S. Pub. No.: US 20180150554, hereinafter Le), and further in view of Xu et al. (U.S. Pub. No.: US 20170293542, hereinafter Xu).
For claim 2, Fu, Wang and Le disclose the method as claimed in claim 1, wherein each log file from the plurality of log files is generated by extracting one or more log lines of each process log file from a plurality of process log files (Fu: paragraph [0041], “…having collected multiple log files from at least one system with troubles, extract log patterns from the multiple log files, the log pattern describing a regular expression to which a log message in a log file among the multiple log files conforms…” paragraph [0042], “…the log pattern is extracted by "line." In other words, one line of message may correspond to one log pattern…” paragraphs [0053]-]0056], “By processing the foregoing log file, two log patterns can be extracted: Pattern 1: Create <variable> for <variable> object; and Pattern 2: Delete <variable> for <variable> object. In this example, the log pattern of log messages M1, M3, M5 and M6 is Pattern 1, while the log pattern of log messages M2, M4, M7 and M8 is Pattern 2.”, paragraph [0058], “In step S506, map each of the multiple log files to an n-dimensional vector based on the pattern repository. To identify each log file in a more simple way, each log file may be mapped to an n-dimensional vector. Note since each line of log message in a log file corresponds to a log pattern, at this point mapping may be realized based on log patterns in the pattern repository.”)
However, Fu, Wang and Le do not explicitly disclose, based on one or more of one or more corresponding systems tokens, timestamp and process identifier of each log line in the process log files. 
Xu discloses wherein each log file from the plurality of log files is generated by extracting one or more log lines of each process log file from a plurality of process log files based on one or more of one or more corresponding systems tokens, timestamp and process identifier of each log line in the process log files (Xu: paragraph [0033], “…The input heterogeneous logs 102 are parsed against the log patterns 208…the parsing engine automatically extracts its contents, including the contents of individual fields such as timestamps, etc. The output of the log pattern matching 210 is provided as input to feature module 106.” Paragprh [0034], “…the input logs 102 are parsed with the extracted patterns 208…” Paragraph [0035], “Block 302 performs log time stamp extraction for each parsed log…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “SYSTEM FAILURE PREDICTION USING LONG SHORT-TERM MEMORY NEURAL NETWORKS” as taught by Xu, because it would provide Fu’s method with the enhanced capability of “…A method system for failure prediction includes clustering log files according to structural log patterns. Feature representations of the log files are determined based on the log ” (Xu: paragraph [0005]).
For claim 11, it is a medium claim having similar limitations as cited in claim 2. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 18, it is a system claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 2.


Claims 3, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Pub. No.: US 20150089309, hereinafter Fu), in view of Wang et al. (U.S. Pub. No.: US 20200073741, hereinafter Wang), and further in view of Le et al. (U.S. Pub. No.: US 20180150554, hereinafter Le), and further in view of Yang et al. (U.S. Pub. No.: US 20180089424, hereinafter Yang).
For claim 3, Fu, Wang and Le disclose the method as claimed in claim 1.
However, Fu, Wang and Le do not explicitly disclose wherein generating a respective log line signature for each log line from the plurality of log lines of a corresponding log file comprises hashing each log line using a predetermined hash function.
Yang discloses wherein generating a respective log line signature for each log line from the plurality of log lines of a corresponding log file comprises hashing each log line using a predetermined hash function (Yang: paragraph [0043], “…to convert each row of the log file to a string, which can later be evaluated by one or more other operations for extraction, matching, hashing, etc., …” paragraph [0026], “p01 Filename/string Convert a text file into one line of string text…h01 String, hash function/number Hash a string or substring to a number…” Fig. 2A discloses inputting a log file from Android program, 2B discloses inputting a log file from Windows program, and 2C discloses outputting hash value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “METHODS AND APPARATUS TO IMPROVE FEATURE ENGINEERING EFFICIENCY WITH METADATA UNIT OPERATIONS” as taught by Yang, because it would provide Fu’s method with the enhanced capability of “…to improve feature engineering efficiency with metadata unit operations…” (Yang: paragraph [0003]) (e.g. converting each string into a hash with unique hash value).
For claim 13, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 3.
For claim 19, it is a system claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of . 

Claims 5, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Pub. No.: US 20150089309, hereinafter Fu), in view of Wang et al. (U.S. Pub. No.: US 20200073741, hereinafter Wang), and further in view of Le et al. (U.S. Pub. No.: US 20180150554, hereinafter Le), and further in view of ERTL et al. (U.S. Pub. No.: US 20190386819, hereinafter ERTL).
For claim 5, Fu, Wang and Le disclose the method as claimed in claim 1.
However, Fu, Wang and Le do not explicitly disclose, wherein the method further comprises removing of a plurality of predefined words associated with the system from each log line from each log file from the plurality of log files. 
ERTL discloses wherein the method further comprises removing of a plurality of predefined words associated with the system from each log line from each log file from the plurality of log files (ERTL: paragraph [0127], “…Following step 902 filters the log message data of the log entries by e.g. remove numeric data or special characters from the log line…” Fig. 2A discloses inputting a log file from Android program, 2B discloses inputting a log file from Windows program, and 2C discloses outputting hash value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “Method And System For Log Data Analytics Based On SuperMinHash Signatures” as taught by ERTL, because it would provide Fu’s method with the enhanced capability of “…The ” (ERTL: paragraph [0127]) for “…a fast and accurate determination of the degree of similarity between complex input data would benefit from such an improved mechanism…” (ERTL: paragraph [0009]).
For claim 10, it is a medium claim having similar limitations as cited in claim 5. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 17, it is a system claim having similar limitations as cited in claim 5. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

Claims 2, 6, 11, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Pub. No.: US 20150089309, hereinafter Fu), in view of Wang et al. (U.S. Pub. No.: US 20200073741, hereinafter Wang), and further in view of Le et al. (U.S. Pub. No.: US 20180150554, hereinafter Le), and further in view of Xu et al. (U.S. Pub. No.: US 20190073406, hereinafter Xu2).
For claim 6, Fu, Wang and Le disclose the method as claimed in claim 1. 
However, Fu, Wang and Le do not explicitly disclose wherein generating a log file vector for a corresponding log file, from a plurality of a dimensional vectors comprises calculating a mean vector from the plurality of dimensional vectors. 
Xu2 discloses wherein generating a log file vector for a corresponding log file, from a plurality of a dimensional vectors comprises calculating a mean vector from the …the mean vector can be calculated for each of the clusters generated at block 310 by averaging all the log vectors within each cluster…”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “TROUBLESHOOTING BASED ON LOG SIMILARITY” as taught by Fu by implementing “SYSTEM FAILURE PREDICTION USING LONG SHORT-TERM MEMORY NEURAL NETWORKS” as taught by Xu, because it would provide Fu’s method with the enhanced capability of “…A method system for failure prediction includes clustering log files according to structural log patterns. Feature representations of the log files are determined based on the log clusters. A likelihood of a system failure is determined based on the feature representations using a neural network. An automatic system control action is performed if the likelihood of system failure exceeds a threshold…” (Xu: paragraph [0005]).
For claim 14, it is a medium claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 20, it is a system claim having similar limitations as cited in claim 6. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169